 

MEMBRSHIP INTEREST TRANSFER AGREEMENT

 

THIS MEMBERSHIP INTEREST TRANSFER AGREEMENT (the “Agreement”) is made and
entered into this 22nd day of December, 2016, by and between TAURIGA SCIENCES,
INC., a Florida corporation (“Tauriga”), and OPEN THERAPEUTICS, LLC, an Ohio
limited liability company (“OT”).

 

WHEREAS, Tauriga currently owns one hundred percent (100%) of the issued and
outstanding membership interests of Pilus Energy, LLC (the “Company”); and

 

WHEREAS, Tauriga desires to transfer and convey eighty percent (80%) of its
membership interest in the Company to OT and continue to retain twenty percent
(20%) of its membership interest in the Company, and OT desires to accept such
membership interest, pursuant to the terms and conditions hereof.

 

NOW THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, it is hereby agreed:

 

1.       Transfer of the Interest. On the date hereof, Tauriga shall transfer
and convey eighty percent (80%) of its membership interest in Company (the
“Interest”) to OT in exchange for the consideration set forth herein. Within
thirty (30) calendar days of the date hereof, OT and Tauriga shall execute an
amended and restated operating agreement of the Company (the “A&R Operating
Agreement”) evidencing the transfer of the Interest and the admission of OT as a
Member. The Company’s existing operating agreement shall be terminated as of the
date hereof and superseded by the A&R Operating Agreement. In addition to
industry standard provisions, OT and Tauriga agree and acknowledge the A&R
Operating Agreement shall contain provisions regarding the (i) “Tauriga Profit
Sharing Payment” (as defined in Section 3 below) and (ii) “Tauriga Drag-Along
Obligation” (as defined in Section 4 below). Tauriga agrees and acknowledges any
rights granted to it through this Agreement and the A&R Operating Agreement
shall in no way grant it any rights of equity relating to OT.

 

2.       Modification of Warrant. Pursuant to a warrant issued by Tauriga to OT
dated as of January 28, 2014 (the “Warrant”), OT was granted the right to
purchase shares of common stock in Tauriga (the “Warrant Shares”). In
consideration for the Interest, OT agrees to release and terminate its right to
purchase eighty percent (80%) of the Warrant Shares. For clarity, as of the date
hereof, OT will continue to be entitled to purchase twenty percent (20%) of the
Warrant Shares in accordance with the terms of the Warrant, and the Warrant will
continue in full force and effect with respect to such reduced Warrant Shares.

 

3.       Profit Sharing. As additional consideration for the Interest transfer,
OT also agrees and covenants that the A&R Operating Agreement shall contained a
provision substantially as follows:

 

(a)       OT will cause twenty percent (20%) of the net profit generated from
the Company, if any, for each calendar year (or portion thereof) beginning
January 1, 2017, and continuing for so long as OT or any of its affiliates own
membership interests of the Company (the “Tauriga Profit Sharing Payment”).

 

   

  

 

(b)       The Tauriga Profit Sharing Payment will be calculated and paid once
per calendar year for the preceding calendar year once the Company’s financial
statements for such proceeding calendar year are finalized by the Company’s
accountants; provided, however, in no event shall the Tauriga Profit Sharing
Payment occur later than April 30th for each calendar year in which any payment
is due.

 

(c)       For purposes of this Agreement, “net profit” means the Company’s gross
profit less its total operating expenses, including overhead, interest and
taxes.

 

4.       Drag-Along. As additional consideration for OT agreeing to the terms
hereof, Tauriga also agrees and covenants that the A&R Operating Agreement shall
contained a “drag-along” provision which shall require Tauriga for any
transaction for which the consent of the members of the Company is required
and/or advisable to vote the membership interests held by Tauriga in the same
manner as OT elects to vote its membership interests so long as Tauriga
continues to own membership interests of the Company (the “Tauriga Drag-Along
Obligation”). Tauriga shall further agree and covenant that the A&R Operating
Agreement shall contain provisions requiring Tauriga to execute and deliver any
documents reasonably necessary to achieve the intent of the Tauriga Drag-Along
Obligation.

 

5.       Repayment of Tauriga Debt. Tauriga acknowledges and agrees that it owes
the amount of Seventy Five Thousand Dollars ($75,000) to OT as of the date
hereof (the “Tauriga Debt”), and that notwithstanding the requirements of
Sections 3(a) and 3(b) above, OT shall be entitled to retain the first $75,000
of the Tauriga Profit Sharing Payments in repayment of the Tauriga Debt in the
event it is still outstanding at the time of such payment. The parties also
agree that Tauriga shall have the option to repay the Tauriga Debt in another
manner within five (5) weeks of the date of this Agreement, as agreed to by
Tauriga and OT.

 

6.       Company IP. The parties hereto agree and acknowledge that the Company
owns that certain U.S. Patent No. 8,354,267 (the “Patent”). Tauriga has notified
OT that a maintenance payment is due with respect to the Patent which must be
paid by January 13, 2017, or the Patent will risk abandonment.

 

7.       Representations and Warranties of Tauriga. Tauriga makes the following
representations and warranties to OT, each of which is true and correct on the
date hereof and shall survive the closing of the transaction contemplated
hereby:

 

(a)       Tauriga owns the Interest, and will convey the Interest to OT, free
and clear of any and all liens, claims, charges and encumbrances whatsoever, and
(upon execution of this Agreement) the consummation of the transaction provided
for herein will not violate any agreement or restriction to which Tauriga is
bound or to which such Interest is subject.

 

(b)       The execution, delivery and performance of this Agreement and the
consummation by Tauriga of the transactions contemplated hereby and thereby, are
within Tauriga’s power.

 

(c)       This Agreement is a valid and binding obligation of Tauriga
enforceable against Tauriga in accordance with its terms, subject to bankruptcy,
insolvency, moratorium, and other laws affecting creditors’ rights generally.

 

 2 

  

 

(d)       The Company owns all rights, interests and title to and in all
patents, trademarks, service marks, trade names, copyrights, trade secrets, and
proprietary rights and processes related to the Company’s business (the “Company
Intellectual Property”), free and clear of any liens and without any conflict
with or infringement of the rights of others.

 

8.       Intellectual Property Assignments. If necessary, Tauriga will promptly
assign any rights it may have or acquire in the Company Intellectual Property to
the Company pursuant to an instrument of assignment or as otherwise requested by
the Company or OT.

 

9.       Representations and Warranties of OT. OT makes the following
representations and warranties to Tauriga, each of which is true and correct on
the date hereof and shall survive the closing of the transactions contemplated
hereby:

 

(a)       The execution, delivery and performance of this Agreement and the
consummation by OT of the transactions contemplated hereby are within OT’s
power.

 

(b)       This Agreement is a valid and binding obligation of OT enforceable
against OT in accordance with its terms, subject to bankruptcy, insolvency,
moratorium, and other laws affecting creditors’ rights generally.

 

(c)       OT is acquiring the Interest for its own account for investment and
not with a view to, or for sale in connection with, any distribution thereof, or
with any present intention of distributing or selling the same; and OT has no
present or contemplated agreement, undertaking, arrangement, obligation,
indebtedness or commitment providing for the disposition thereof. OT further
represents that it has sufficient and adequate means to provide for its current
needs and contingencies and has no need for liquidity with respect to its
investment in the Company.

 

9       Successors and Assigns. This instrument will be binding upon, and inure
to the benefit of the parties hereto and their respective successors and
assigns.

 

10.       Entire Agreement; Amendment. This Agreement constitutes the entire
agreement between the parties pertaining to the subject matter hereof, and
supersedes all prior and contemporaneous agreements, understandings,
negotiations and discussions of the parties, whether oral or written, and there
are no warranties, representations or other agreements between the parties in
connection with the subject matter hereof, except as specifically set forth
herein. No amendment, supplement, modification, waiver or termination of this
Agreement shall be binding unless executed in writing by the party to be bound
thereby.

 

11.       Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

 

 3 

  

 

12.       Notices. Any notices pursuant to this Agreement shall be deemed
properly given if sent by U.S. registered or certified mail, return receipt
requested, or by overnight delivery service addressed as follows:

 

  To Tauriga:

Tauriga Sciences, Inc.

Attn: Seth M. Shaw

39 Old Ridgebury Road, Suite C4

Danbury, CT 06180

        To OT:

Open Therapeutics, LLC

Attn: Jerome D. Hamilton, Chief Executive Officer

P.O. Box 30085

Cincinnati, OH 45230

 

13.       Assignment. This Agreement and the respective rights and obligations
hereunder may not be assigned by either party hereto without the prior written
consent of the other party.

 

14.       Governing Law; Consent to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the laws of the State of Ohio,
without giving effect to the principles of conflict of laws thereof. Both
parties hereto agree that the state and federal courts in Hamilton County, Ohio
shall have exclusive jurisdiction over all matters arising out of this
Agreement, and that service of process in any such proceeding shall be effective
if mailed to the respective addresses set forth herein. Both parties also agree
that the venue provided above is the most convenient forum, and waive any
objection to venue and any objection based on a more convenient forum in any
action instituted under this Agreement.

 

15.       Jury Waiver. BOTH PARTIES HEREBY WAIVE THE RIGHT TO A TRIAL BY JURY OF
ANY MATTERS ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. BOTH PARTIES ACKNOWLEDGE THAT THE FOREGOING WAIVER IS KNOWING AND
VOLUNTARY.

 

[SIGNATURES ON NEXT PAGE]

 

 4 

  

 

IN WITNESS WHEREOF, the parties hereto have caused this Membership Interest
Transfer and Profit Sharing Agreement to be executed as of the date first
written above.

 

  TAURIGA:         TAURIGA SCIENCES, INC.         By: /s/ Seth M. Shaw   Print
Name:   Title:           OT:         OPEN THERAPEUTICS, LLC         By: /s/
Jerome Hamilton   Print Name:   Title:  

 

 5 

  

 

 

 

 

 

